Title: From Alexander Hamilton to John Dover, 29 August 1799
From: Hamilton, Alexander
To: Dover, John


          
            Sir,
            New York August 29 1799
          
          I have carefully perused the different letters respecting your son, but I do not find in them any circ special circumstances that would justify me in discharging him except upon the condition of your furnishing a soldier — —fficient person in his place—The substitute must be a young man and a citizen of the United States. I am, Sir yr. obt Sevt As soon as you shall produce a such a soldier to be approved by Captain Ellery the Assistant Adjutant General I shall be ready to grant the discharge.
          I am Sir yr. obt Svt.
        